The defendant’s petition for certification for appeal from the Appellate Court, 90 Conn. App. 744 (AC 24542), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court was not required to apply a heightened jurisdictional pleading requirement and burden of persuasion as required under Roth v. Weston, 259 Conn. 202, 234-35, 789 A.2d 431 (2002)?”
*925Decided September 20, 2005
Louis Kiefer, in support of the petition.
Emily J. Moskowitz, in opposition.